UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6398



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELAN CHRISTOPHER LEWIS, a/k/a Jamal Xavier
Harris,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-94-94; CA-05-131-3)


Submitted:   July 14, 2005                 Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elan Christopher Lewis, Appellant Pro Se. David T. Maguire,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Elan Christopher Lewis, a federal prisoner, seeks to

appeal the district court’s orders: (1) denying relief on his

motion   for   reduction    of   sentence    pursuant       to   18    U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2005), which the district court

construed as a successive 28 U.S.C. § 2255 (2000) motion; and

(2) denying his motion to alter or amend judgment pursuant to Fed.

R. Civ. P. 59(e).   An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Lewis has not made the

requisite   showing.       Accordingly,     we   deny   a    certificate     of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately




                                  - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -